DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 1-9 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:
Regarding claim 1, the limitation “a thermal conductive layer disposed on the at least one surface of the substrate and directly connected to the at least one conversion region” renders the claim language to be indefinite because if the conversion region is part of the phosphor layer, and said phosphor layer is on the reflective layer, and said reflective layer is disposed on the substrate, then the thermal conductive layer cannot be disposed on the substrate because between the substrate and the phosphor layer there is a reflective layer.
Regarding claim 18, the limitation “a thermal conductive layer disposed on the same side of the substrate as the first phosphor layer” renders the claim language to be indefinite because it is unclear how the thermal conductive layer is disposed on the same side of the substrate as the first phosphor layer, when the claim previously defined that there is a reflective layer between the substrate and the phosphor layer.
Claims 2-9 and 19-20 fall with parent claim.

Allowable Subject Matter
Claims 10-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
a.	Regarding claim 10, Li et al. (US Pub. No. 2016/0252722 A1) discloses a wavelength conversion device (Figure 1A) comprising: a reflective layer (Figure 1A, element 102); a phosphor layer (Figure 1A, element 101) disposed on the reflective layer (Figure 1A, element 102) and comprising at least one conversion region (i.e. wavelength conversion modules; Figure 1A, elements 108a and 108b) configured to receive a light beam and convert a wavelength of the light beam (page 3, paragraph 0058, lines 1-4 and 10-14); a substrate (Figure 1A, element 104) comprising a first surface, wherein the reflective layer (Figure 1A, element 102) is disposed between the phosphor layer (Figure 1A, element 101) and the substrate (Figure 1A, element 104).  However, Li et al. and the prior art of record neither shows nor suggests a wavelength conversion device wherein the thermal conductive layer disposed adjacent to the phosphor layer and directly connected to the at least one conversion region such that a heat generated at the at least one conversion region during a wavelength conversion is transferred from the at least one conversion region of the phosphor layer to the thermal conductive layer.
b.	Regarding claims 11-17, the claims are allowable based on their dependence from allowable claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hsu et al. (US Pub. No. 2020/0310236 A1) discloses an invention providing a wavelength conversion device and a projector. The wavelength conversion device is configured to receive an excitation beam and includes a substrate, at least one wavelength conversion material layer, a driving unit and an assembly member. The substrate has a first region and a second region disposed adjacent to each other. The at least one wavelength conversion material layer is disposed on the substrate and located in the first region and configured to convert a wavelength of the excitation beam. The driving unit includes a rotation shaft. The driving unit is connected to the substrate and configured to drive the substrate to rotate with the rotation shaft as an axial center. The assembly member is disposed on the substrate, and the substrate drives the assembly member to rotate. A thickness or a shape of the assembly member is asymmetrical in a radial direction.
Furuyama et al. (US Pub. No. 2016/0238922 A1) teaches a fluorescent wheel for a projector capable of suppressing the heating of the phosphor layer and a light emitting device for a projector using the same. The fluorescent wheel for a projector includes: a phosphor layer; an annular ceramic substrate which includes a first principal surface provided with the phosphor layer and a second principal surface located on an opposite side to the first principal surface and has a higher thermal conductivity than the phosphor layer; and a reflective layer provided on the second principal surface of the ceramic substrate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
03/29/2022